Exhibit 10.3

2006 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

           This 2006 AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is
made and entered into as of December 12, 2006, to be effective as of the 31st
day of December, 2006 (the “Effective Date”), by and among BB&T CORPORATION, a
North Carolina corporation (“BB&T”), BRANCH BANKING AND TRUST COMPANY, a North
Carolina chartered commercial bank (“BBTC”), and W. KENDALL CHALK, an individual
(“Executive”). BB&T and BBTC are collectively referred to as the “Employer”.

RECITALS

           WHEREAS, Employer and their Affiliates are engaged in the banking and
financial services business; and

           WHEREAS, Executive is experienced in, and knowledgeable concerning,
the material aspects of such business; and

           WHEREAS, Executive is presently employed as the Senior Executive Vice
President and Chief Credit Officer of BB&T and BBTC pursuant to the terms of an
employment agreement dated as of April 25, 2002, effective as of January 1, 2002
(the “Predecessor Agreement”); and

           WHEREAS, BB&T, BBTC and Executive have determined that it is in their
respective best interest to enter into this Agreement on the terms and
conditions as set forth herein.

           NOW, THEREFORE, in consideration of the premises and the mutual
covenants and promises contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

AGREEMENT

1.       EMPLOYMENT TERMS AND DUTIES.

           1.1       EMPLOYMENT. Employer hereby employs Executive, and
Executive hereby accepts employment by Employer commencing on the Effective
Date, upon the terms and conditions set forth in this Agreement. Executive
agrees to serve as (i) an employee of Employer and as an employee of one or more
of Employer’s Affiliates; (ii) on such committees and task forces of the
Employer (including, without limitation, BB&T’s Executive Management Committee),
as Executive may be appointed from time to time; and (iii) as a member of the
Board of Directors of BB&T and/or BBTC as Executive may be appointed from time
to time. Notwithstanding the foregoing, in no event shall the failure to appoint
or reappoint Executive to any committee or task force or Board of Directors be
considered or treated either as a breach of this Agreement by the Employer or as
a termination of Executive’s employment.

--------------------------------------------------------------------------------

           1.2       DUTIES. Executive shall serve as Senior Executive Vice
President and Chief Credit Officer of BB&T and BBTC, and shall report to the
Chief Executive Officer of Employer. Executive shall have the authority, and
perform the duties customarily associated with Executive’s title together with
such additional duties of an executive nature as may from time to time be
reasonably assigned by the Chief Executive Officer of Employer or Employer’s
Boards of Directors. Executive shall devote all of Executive’s business time,
attention, knowledge and skills solely to the business and interests of Employer
and their Affiliates and shall not be otherwise employed. Executive shall at all
times comply with and be subject to such policies and procedures as Employer may
establish from time to time including, without limitation, conflict of interest
policies. Employer and their Affiliates shall be entitled to all of the
benefits, profits and other emoluments arising from or incident to all work,
services and advice of Executive, and Executive shall not, during the Term,
become interested, directly or indirectly, in any manner, as a partner, officer,
director, stockholder, advisor, employee or in any other capacity in any other
business similar to the business of Employer and their Affiliates. Nothing
contained herein shall be deemed, however, to prevent or limit the right of
Executive to invest in a business similar to the business of Employer and their
Affiliates if such investment is limited to less than one (1) percent of the
capital stock or other securities of any corporation or similar organization
whose stock or securities are publicly owned or are regularly traded on any
public exchange.

           1.3       TERM. Subject to the provisions of Section 1.6 below,
unless extended or shortened as provided in this Agreement, the term of
employment of Executive under this Agreement shall commence on the Effective
Date, and shall continue until the expiration of a period of thirty-six (36)
consecutive months immediately following the Effective Date (the “Term”). As of
the first day of each calendar month commencing February 1, 2007, this Agreement
and Executive’s employment hereunder, shall be automatically extended (without
any further action of or by Employer or Executive) for an additional successive
calendar month; provided, however, that on any one month anniversary date,
either Employer or Executive may serve notice to the other parties to fix the
Term to a definite thirty-six (36) month period from the date of such notice and
no further automatic extensions shall occur. Notwithstanding the foregoing, the
Term shall not be extended beyond the first day of the calendar month next
following the date on which Executive attains age sixty-five (65). The Term as
it may be extended pursuant to this Section 1.3, or, as it may be shortened in
accordance with Section 1.6, is hereinafter referred to as the “Term”.

           1.4.       COMPENSATION AND BENEFITS.

                      1.4.1       Base Salary. In consideration of all of (i)
the services rendered to Employer and Employer’s Affiliates hereunder by
Executive, and (ii) Executive’s covenants hereunder, Employer shall, during the
Term, pay Executive a salary at the annual rate of Four Hundred Forty-Two
Thousand Dollars ($442,000) (the “Base Salary”), payable in equal installments
in accordance with Employer’s regular payroll practices, but no less frequently
than monthly. The $442,000 annual Base Salary may be increased, but not
decreased without the written consent of Executive, from time to time in the
sole discretion of Employer and any such increased “Base Salary” shall
thereafter constitute “Base Salary” for purposes of this Agreement, and may not
thereafter be reduced without the written consent of Executive.

- 2 -

--------------------------------------------------------------------------------

                      1.4.2       Incentive Compensation. During the Term,
Executive shall continue to participate in any bonus or incentive plans of
Employer, whether any such plan provides for awards in cash or securities, made
available to other executives of Employer similarly situated to Executive, as
such plan or plans may be modified from time to time, or such other similar
plans for which Executive may become eligible and designated a participant.

                      1.4.3       Employee Benefits. Executive shall be eligible
to participate in such employee benefits plans and programs of Employer (such as
retirement, sick leave, vacation, group disability, health, life, and accident
insurance) as may be in effect from time to time (and subject to the terms
thereof) during the Term as are afforded to other similarly situated executives
of BB&T.

                        If, during the Term, Executive becomes eligible for
benefits under the Pension Plan and retires, Executive shall be eligible to
participate in the same retiree health care program provided to other retiring
employees of BB&T who are also retiring at the same time. During the
Compensation Continuance Period, Executive shall be deemed to be an “active
employee” of Employer for purposes of participating in BB&T’s health care plan
and for purposes of satisfying any age and service requirements under BB&T’s
retiree health care program. Thus, if Executive has not satisfied either the age
or service requirement (or both) under BB&T’s retiree health care program at the
time payment of his Termination Compensation begins, but satisfies the age or
service requirement (or both) at the time such Termination Compensation payments
end, he shall be deemed to have satisfied the age or service requirement (or
both) for purposes of BB&T’s retiree health care program as of the date his
Termination Compensation payments end. For purposes of satisfying any service
requirement under BB&T’s retiree health care program, Executive shall be
credited with one year of service for each Computation Period which begins and
ends during the Compensation Continuance Period.

           1.5       BUSINESS EXPENSES. Employer shall, upon receipt from
Executive of supporting receipts to the extent required by applicable income tax
regulations and Employer’s reimbursement policies, reimburse Executive for all
out-of-pocket business expenses reasonably incurred by Executive in connection
with Executive’s employment hereunder.

           1.6       TERMINATION. Executive’s employment and this Agreement
(except as otherwise provided hereunder) shall terminate upon a date (the
“Termination Date”) that is the earlier of (i) the expiration (as provided in
Section 1.3) of the Term, or (ii) the occurrence of any of the following at the
time set forth therefor:

                      1.6.1       Death. Executive’s employment and this
Agreement shall automatically terminate upon Executive’s death.

                      1.6.2       Retirement. Executive’s employment shall
terminate automatically upon Executive’s Retirement.

- 3 -

--------------------------------------------------------------------------------

                      1.6.3       Disability. Immediately upon the reasonable
determination by Employer that Executive shall have been unable to substantially
perform the essential functions of his duties by reason of a physical or mental
disability, with or without reasonable accommodation, for a period of twelve
(12) consecutive months (“Disability”); provided that prior to any such
termination for Disability, the Boards of Directors of Employer shall have given
Executive at least thirty (30) days’ advance written notice of Employer’s intent
to terminate Executive due to Disability, and Executive shall not have returned
to full-time employment by the thirtieth (30th) day after such notice
(termination pursuant to this Section 1.6.3 being referred to herein as
termination for Disability).

                      1.6.4       Voluntary Termination. Immediately upon the
date specified in Executive’s written notice to Employer’s Boards of Directors
of Executive’s voluntary termination of employment; provided, however, that
Employer may accelerate the effective date of such termination (and the
Termination Date) (termination pursuant to this Section 1.6.4 being referred to
herein as “Voluntary Termination”).

                      1.6.5       Termination for Just Cause. Immediately
following notice of termination for “Just Cause” (as defined below), specifying
such Just Cause, given by Employer’s Boards of Directors (termination pursuant
to this Section 1.6.5 being referred to herein as termination for “Just Cause”).
“Just Cause” shall mean and be limited to any one or more of the following:
Executive’s personal dishonesty; gross incompetence; willful misconduct; breach
of a fiduciary duty involving personal profit; intentional failure to perform
stated duties; willful violation of any law, rule or regulation (other than
traffic violations or similar offenses) or final cease-and-desist order;
conviction of a felony or of a misdemeanor involving moral turpitude; unethical
business practices in connection with Employer’s business; misappropriation of
Employer’s or their Affiliates’ assets (determined on a reasonable basis) or
material breach of any other provision of this Agreement; provided, that
Executive has received written notice from Employer of such material breach and
such breach remains uncured for a period of thirty (30) days after the delivery
of such notice. For purposes of this provision, no act or failure to act, on the
part of Executive, shall be considered “willful” unless it is done, or omitted
to be done, by Executive in bad faith or without a reasonable belief that
Executive’s action or omission was in the best interests of Employer.

                      1.6.6       Termination Without Just Cause. Immediately
upon the date specified in a written notice of termination without Just Cause
from Employer’s Boards of Directors to Executive (termination pursuant to this
Section 1.6.6 being referred to herein as termination “Without Just Cause”).

                      1.6.7       Good Reason Termination. Thirty (30) days
following the written notice by Executive to Employer’s Boards of Directors
described in this Section 1.6.7; provided, however, that during any such thirty
(30) day period, Employer may suspend, with no reduction in pay or benefits,
Executive from his duties as set forth herein (including, without limitation,
Executive’s position as a representative and agent of Employer and Employer’s
Affiliates) (termination pursuant to this Section 1.6.7 being referred to herein
as “Good Reason Termination”). For purposes of this Section 1.6.7, a Good Reason
Termination shall occur when Executive provides written notice to Employer’s
Boards of Directors of termination for “Good Reason” (and such “Good Reason” is
uncured by Employer within the thirty (30) day period following Employer’s
receipt of such notice), which, as used herein, shall mean the occurrence of any
of the following events without Executive’s express written consent:

- 4 -

--------------------------------------------------------------------------------

(i)  

the assignment to Executive of duties inconsistent with the position and status
of the offices and positions of Employer held by Executive as of the Effective
Date; or


(ii)  

a reduction by Employer in Executive’s pay grade (if applicable) or annual Base
Salary as then in effect; or


(iii)  

the exclusion of Executive from participation in Employer’s employee benefit
plans (in which Executive meets the participation eligibility requirements) in
effect as of, or adopted or implemented on or after, the Effective Date, as the
same may be improved or enhanced from time to time during the Term; or


(iv)  

any purported termination of the employment of Executive by Employer which is
not effected in accordance with this Agreement;


in each case without Executive’s consent and continuing uncured for more than
thirty (30) days following Employer’s receipt of written notice from Executive
identifying the basis of the alleged termination for Good Reason.


                      1.6.8       No Other Remedies. Termination pursuant to
this Agreement shall be in limitation of and with prejudice to any other right
or remedy to which Executive may otherwise be entitled at law or in equity
against Employer, its affiliates, and its agents, shareholders, employees,
officers and directors.

                      1.6.9       Notice of Termination. A termination of
Executive’s employment by Employer or Executive for any reason other than death
shall be communicated by a written notice to the other parties, which written
notice shall specify the effective date of termination.

           1.7       TERMINATION COMPENSATION AND POST-TERMINATION BENEFITS.

                      1.7.1       Expiration of Term, Retirement, Voluntary
Termination, Termination for Just Cause, or Termination for Death. In the case
of termination of Executive’s employment hereunder due to the expiration of the
Term in accordance with Section 1.6(i) above, or Executive’s death in accordance
with Section 1.6.1 above, or Executive’s Retirement in accordance with Section
1.6.2 above, or Executive’s Voluntary Termination of employment hereunder in
accordance with Section 1.6.4 above, or a termination of Executive’s employment
hereunder for Just Cause in accordance with Section 1.6.5 above, (i) Executive
shall not be entitled to receive payment of, and Employer shall have no
obligation to pay, any severance or similar compensation attributable to such
termination, other than Base Salary earned but unpaid; any bonuses and incentive
compensation for the preceding year that was previously earned by Executive but
unpaid on the Termination Date; accrued but unused vacation to the extent
allowed by BB&T’s vacation pay policy; vested benefits under any Employer
sponsored employee benefit plan; and any unreimbursed business expenses pursuant
to Section 1.5 hereof incurred by Executive as of the Termination Date; and (ii)
Employer’s other obligations under this Agreement shall immediately cease.

- 5 -

--------------------------------------------------------------------------------

                      1.7.2       Termination for Disability. In the case of a
termination of Executive’s employment hereunder for Disability in accordance
with Section 1.6.3 above, during the first twelve (12) consecutive months of the
period of Executive’s Disability, Executive shall continue to earn all
compensation (including bonuses and incentive compensation) to which Executive
would have been entitled if he had not been disabled, such compensation to be
paid at the time, in the amount, and in the manner provided in Section 1.4,
inclusive of any compensation received pursuant to any applicable disability
insurance plan of Employer. Thereafter, Executive shall receive only
compensation to which he is entitled under any applicable disability insurance
plan of Employer. In the event a dispute arises between Executive and Employer
concerning Executive’s Disability or ability to continue or return to the
performance of his duties as aforesaid, Executive shall submit, at the expense
of Employer, to examination of a competent physician mutually agreeable to the
parties, and such physician’s opinion as to Executive’s capability to so perform
shall be final and binding upon Employer and Executive.

                      1.7.3       Termination Without Just Cause. In the case of
a termination of Executive’s employment hereunder Without Just Cause in
accordance with Section 1.6.6, Executive shall be entitled to the following in
lieu of any other compensation or benefits (under Section 1.4 of this Agreement
or otherwise) from Employer:

(i)  

Executive shall receive Termination Compensation each month during the
Compensation Continuance Period described in Section 1.7.3(ii) below, subject,
however, to Executive’s compliance with his Section 2 covenants (including,
without limitation, compliance with the noncompetition and nonsolicitation
covenants of Section 2) for a one (1) year period following Executive’s
Termination Date.


(ii)  

Termination Compensation shall be paid to Executive each month during the period
(i.e., the Compensation Continuance Period) commencing with the Commencement
Month and ending on the earlier of (1) or (2), where (1) is the first day of the
month next following the month in which Executive attains age sixty-five (65),
and (2) is the date that coincides with the expiration of the thirty-six (36)
month period which began with the Commencement Month.


(iii)  

Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the terms of such plan or arrangement.


(iv)  

Employer shall make available to Executive, at Employer’s cost, outplacement
services by such entity or person as shall be designated by Employer, with the
cost to Employer of such outplacement services not to exceed Twenty Thousand
Dollars ($20,000).


- 6 -

--------------------------------------------------------------------------------

(v)  

During the Compensation Continuance Period, Executive shall either continue to
participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group employee benefit plan or program for which officers of
Employer generally are eligible, on the same terms as were in effect prior to
Executive’s Termination Date, or, to the extent such participation is not
permitted by any group plan insurer, under comparable individual plans and
coverage (to the extent commercially available).


                        The Termination Compensation and other benefits provided
for in this Section 1.7.3 shall be paid by Employer in accordance with the
standard payroll practices and procedures in effect prior to Executive’s
Termination Date. If Executive breaches Executive’s obligations under Section
1.7.3 or Section 2 of this Agreement, Executive shall not be entitled to receive
any further Termination Compensation or benefits pursuant to this Section 1.7.3
from and after the date of such breach.

                      1.7.4       Good Reason Termination. A Good Reason
Termination under Section 1.6.7 shall entitle Executive to the following in lieu
of any other compensation or benefits (under Section 1.4 of this Agreement or
otherwise) from Employer:

(i)  

Executive shall receive Termination Compensation each month during the
Compensation Continuance Period described in Section 1.7.4(ii) below, subject,
however, to Executive’s compliance with his Section 2 covenants (including,
without limitation, compliance with the noncompetition and nonsolicitation
provisions of Section 2) for a one (1) year period following Executive’s
Termination Date.


(ii)  

Termination Compensation shall be paid to Executive each month during the period
(i.e., the Compensation Continuance Period) commencing with the Commencement
Month and ending on the earlier of (1) or (2), where (1) is the first day of the
month next following the month in which Executive attains age sixty-five (65),
and (2) is the date that coincides with the expiration of the thirty-six (36)
month period which began with the Commencement Month.


(iii)  

Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the terms of such plan or arrangement.


- 7 -

--------------------------------------------------------------------------------

(iv)  

Employer shall make available to Executive, at Employer’s cost, outplacement
services by such entity or person as shall be designated by Employer, with the
cost to Employer of such outplacement services not to exceed Twenty Thousand
Dollars ($20,000).


(v)  

During the Compensation Continuance Period, Executive shall either continue to
participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group employee benefit plan or program for which officers of
Employer generally are eligible, on the same terms as were in effect prior to
Executive’s Termination Date, or, to the extent such participation is not
permitted by any group plan insurer, under comparable individual plans and
coverage (to the extent commercially available).


                        The Termination Compensation and other benefits provided
for in this Section 1.7.4 shall be paid by Employer in accordance with the
standard payroll practices and procedures in effect prior to Executive’s
Termination Date. If Executive breaches Executive’s obligations under Section
1.7.4 or Section 2 of this Agreement, Executive shall not be entitled to receive
any further Termination Compensation or benefits pursuant to this Section 1.7.4
from and after the date of such breach.

                      1.7.5       Change of Control. If the employment of
Executive is terminated for any reason other than Just Cause or on account of
Executive’s death, regardless of whether Employer or Executive initiates such
termination, within twelve (12) months after a Change of Control (or, if later,
within ninety (90) days after a MOE Revocation), Executive shall be entitled to
the following Termination Compensation and benefits in lieu of any other
compensation or benefits (under Section 1.4 of this Agreement or otherwise) from
Employer:

(i)  

Executive shall receive the lump sum value of his Termination Compensation. The
lump sum value of his Termination Compensation shall be equal to the amount
determined by multiplying the number of months in the Compensation Continuance
Period by his Termination Compensation and shall be paid to him in a single lump
sum payment within thirty (30) days of his Termination Date.


(ii)  

Employer shall use their best efforts to accelerate vesting of any unvested
benefits of Executive under any employee stock-based or other benefit plan or
arrangement to the extent permitted by Code Section 409A or other applicable law
and the term of such plan or arrangement.


- 8 -

--------------------------------------------------------------------------------

(iii)  

Employer shall make available to Executive, at Employer’s cost, outplacement
services by such entity or person as shall be designated by Employer, with the
cost to Employer of such outplacement services not to exceed Twenty Thousand
Dollars ($20,000).


(iv)  

During the Compensation Continuance Period, Executive shall either continue to
participate (treating Executive as an “active employee” of Employer for this
purpose) in the same group hospitalization plan, health care plan, dental care
plan, life or other insurance or death benefit plan, and any other present or
future similar group employee benefit plan or program for which officers of
Employer generally are eligible on the same terms as were in effect either (A)
at his Termination Date, or (B) if such plans and programs in effect prior to
the Change of Control or prior to the MOE Revocation were, considered together
as a whole, materially more generous to the officers of Employer, than at the
date of the Change of Control or at the date of the MOE Revocation, as the case
may be; or, to the extent such participation is not permitted by any group plan
insurer, under comparable individual plans and coverage (to the extent
commercially available).


                        The Termination Compensation and other benefits provided
for in this Section 1.7.5 shall be paid by Employer in accordance with the
standard payroll practices and procedures in effect prior to Executive’s
Termination Date, a Change of Control or MOE Revocation, as appropriate. If
Executive incurs a termination of employment pursuant to this Section 1.7.5,
Executive shall be subject to all of the provisions of Section 2 other than the
noncompetition and nonsolicitation provisions thereof. If Executive breaches
Executive’s obligations under Section 2 of this Agreement, exclusive of the
noncompetition and nonsolicitation provisions thereof, Executive shall not be
entitled to receive any further Termination Compensation or benefits pursuant to
this Section 1.7.5 from and after the date of such breach.

           Should the circumstances of the termination of the employment of
Executive result in application of both Section 1.7.3 or Section 1.7.4 and this
Section 1.7.5, this Section 1.7.5 shall be deemed to apply and control.

                      1.7.6       No Termination of Continuing Obligations.
Termination of Executive’s employment relationship with Employer in accordance
with the applicable provisions of this Agreement does not terminate those
obligations imposed by this Agreement which are continuing obligations,
including, without limitation, Executive’s obligations under Section 2. Any
provision of this Agreement which by its terms obligates Employer to make
payments subsequent to termination of Executive’s Employment Term shall survive
any such termination.

                      1.7.7       SERP. Executive is a participant in the BB&T
Corporation Non-Qualified Defined Benefit Plan (the “SERP”). The SERP was
formerly known as the Branch Banking and Trust Company Supplemental Executive
Retirement Plan. The SERP is a non-qualified, unfunded supplemental retirement
plan which provides benefits to or on behalf of selected key management
employees. The benefits provided under the SERP supplement the retirement and
survivor benefits payable from the Pension Plan. Except in the event the
employment of Executive is terminated by the Employer or BB&T for Just Cause and
except in the event Executive terminates his employment for any reason other
than Good Reason and such termination does not occur within twelve (12) months
after a Change of Control (or, if later, within ninety (90) days after a MOE
Revocation), the following special provisions shall apply for purposes of this
Agreement:

- 9 -

--------------------------------------------------------------------------------

(i)  

The provisions of the SERP shall be and hereby are incorporated in this
Agreement. The SERP, as applied to Executive, may not be terminated, modified or
amended without the express written consent of Executive. Thus, any amendment or
modification to the SERP or the termination of the SERP shall be ineffective as
to Executive unless Executive consents in writing to such termination,
modification or amendment. The Supplemental Pension Benefit (as defined in the
SERP) of Executive shall not be adversely affected because of any modification,
amendment or termination of the SERP. In the event of any conflict between the
terms of this Section 1.7.7(i) and the SERP, the provisions of this Section
1.7.7(i) shall prevail.


2.       ADDITIONAL COVENANTS OF EXECUTIVE.

           2.1       NONCOMPETITION. Executive acknowledges and agrees that the
duties and responsibilities to be performed by him under this Agreement are of a
special and unusual character which have a unique value to Employer and their
Affiliates, the loss of which cannot be adequately compensated by damages in any
action in law. As a consequence of his unique position as Senior Executive Vice
President and Chief Credit Officer of BB&T and BBTC, Executive also acknowledges
and agrees that he will have broad access to Confidential Information, that
Confidential Information will in fact be developed by him in the course of
performing his duties and responsibilities under this Agreement, and that the
Confidential Information furnishes a competitive advantage in many situations
and constitutes, separately and in the aggregate, valuable, special and unique
assets of Employer and their Affiliates. Executive further acknowledges and
agrees that the unique and proprietary knowledge and information possessed by,
or which will be disclosed to, or developed by, Executive in the course of his
employment will be such that his breach of the covenants contained in this
Section 2.1 would immeasurably and irreparably damage Employer and their
Affiliates regardless of where in the Restricted Area the activities
constituting such breach were to occur. Thus, Executive acknowledges and agrees
that it is both reasonable and necessary for the covenants in this Section 2.1
to apply to Executive’s activities throughout the Restricted Area. In
recognition of the special and unusual character of the duties and
responsibilities of Executive under this Agreement and as a material inducement
to Employer to continue to employ Executive in this special and unique capacity,
Executive covenants and agrees that, to the extent and subject to the
limitations provided in this Section 2 (whichever portion may be applicable),
including the limitation on the duration of the covenants therein contained,
during the Term and upon termination of Executive’s employment for any reason,
or upon the expiration of the Term, Executive shall not, on his own account or
as an employee, associate, consultant, partner, agent, principal, contractor,
owner, officer, director, member, manager or stockholder of any other Person who
is engaged in the Business (collectively, the “Restricted Persons”), directly or
indirectly, alone, for, or in combination with any one or more Restricted
Persons, in one or a series of transactions:

- 10 -

--------------------------------------------------------------------------------

           (i)       serve in any capacity of any Person who is engaged in the
Business in any state in the Restricted Area and who is a direct competitor of
Employer or of any Affiliate of Employer who is also engaged in the Business;


           (ii)       provide consultative services to any Person who is engaged
in the Business in any state in the Restricted Area and who is a direct
competitor of Employer or of any Affiliate of Employer who is also engaged in
the Business;


           (iii)       call upon any of the depositors, customers or clients of
Employer (or of any Affiliate who is also engaged in the Business) who were such
at any time during the twelve-month period ending on the Termination Date whose
needs Executive gained information about during his employment with Employer for
the purpose of soliciting or providing any product or service similar to that
provided by Employer or their Affiliates;


           (iv)       solicit, divert, or take away, or attempt to solicit,
divert or take away any of the depositors, customers or clients of Employer (or
of any Affiliate who is also engaged in the Business) who were such at any time
during the twelve-month period ending on the Termination Date whose needs
Executive gained information about during his employment with Employer; or


           (v)       induce or attempt to induce any employee of Employer or
their Affiliates to terminate employment with Employer or their Affiliates.


Nothing in this Section 2.1 shall be read to prohibit an investment described in
the last sentence of Section 1.2.

           2.2       NON-DISCLOSURE OF CONFIDENTIAL INFORMATION;
NON-DISPARAGEMENT. During the Term and at any time thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, Executive shall not, without the
written consent of the Boards of Directors of Employer, or a person authorized
thereby, communicate, furnish, divulge or disclose to any Person, other than an
employee of Employer or an Affiliate thereof, or a Person to whom communication
or disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an employee of Employer, any
Confidential Information obtained by him while in the employ of Employer or any
Affiliate, unless and until such information has become a matter of public
knowledge at the time of such disclosure. Executive shall use his best efforts
to prevent the removal of any Confidential Information from the premises of
Employer or any of their Affiliates, except as required in connection with the
performance of his duties as an employee of Employer. Executive acknowledges and
agrees that (i) all Confidential Information (whether now or hereafter existing)
conceived, discovered or developed by him during the Term belongs exclusively to
Employer and not to him; (ii) that Confidential Information is intended to
provide rights to Employer in addition to, not in lieu of, those rights Employer
and their Affiliates have under the common law and applicable statutes for the
protection of trade secrets and confidential information; and (iii) that
Confidential Information includes information and materials that may not be
explicitly identified or marked as confidential or proprietary. In addition,
during the Term and at any time thereafter, Executive shall not make any
disparaging remarks, or any remarks that could reasonably be construed as
disparaging, regarding Employer or any of their Affiliates, or their officers,
directors, employees, partners, or agents. Executive shall not take any action
or provide information or issue statements, to the media or otherwise, or cause
anyone else to take any action or provide information or issue statements, to
the media or otherwise, regarding Employer or any of their Affiliates or their
officers, directors, employees, partners, or agents.

- 11 -

--------------------------------------------------------------------------------

           2.3       USE OF UNAUTHORIZED SOFTWARE. During the Term, Executive
shall not knowingly load any unauthorized software into Executive’s computer
(whether personal or owned by Employer). Executive may request that Employer
purchase, register and install certain software or other digital intellectual
property, but Executive may not copy or install such software or intellectual
property himself. Executive acknowledges that certain software and digital
intellectual property is Confidential Information of Employer and Executive
agrees, in accordance with Section 2.2, to keep such software and intellectual
property confidential and not to use it except in furtherance of Employer’s
Business or the operations of Employer or its Affiliates.

           2.4       REMOVAL OF MATERIALS. During the Term and at any time
thereafter, and except as may be required or deemed necessary or appropriate in
connection with the performance by Executive of his duties as an employee of
Employer, Executive shall not copy, dispose of or remove from Employer or their
Affiliates any depositor, customer or client lists, software, computer programs
or other digital intellectual property, books, records, forms, data, manuals,
handbooks or any other papers or writings relating to the Business or the
operations of Employer or their Affiliates.

           2.5       WORK PRODUCT. Employer alone shall be entitled to all
benefits, profits and results arising from or incidental to Executive’s Work
Product (as defined in this section 2.5). To the greatest extent possible, any
work product, property, data, documentation, inventions or information or
materials prepared, conceived, discovered, developed or created by Executive in
connection with performing his responsibilities during the Term (“Work Product”)
shall be deemed to be “work made for hire” as defined in the Copyright Act, 17
U.S.C.A.§ 101 et seq., as amended, and owned exclusively by Employer. Executive
hereby unconditionally and irrevocably transfers and assigns to Employer all
intellectual property or other rights, title and interest Executive may
currently have (or in the future may have) by operation of law or otherwise in
or to any Work Product. Executive agrees to execute and deliver to Employer any
transfers, assignments, documents or other instruments which may reasonably be
necessary or appropriate to vest complete title and ownership of any Work
Product and all associated rights exclusively in Employer. Employer shall have
the right to adapt, change, revise, delete from, add to and/or rearrange the
Work Product or any part thereof written or created by Executive, and to combine
the same with other works to any extent, and to change or substitute the title
thereof, and in this connection Executive hereby waives the “moral rights” of
authors as that term is commonly understood throughout the world including,
without limitation, any similar rights or principles of law which Executive may
now or later have by virtue of the law of any locality, state, nation, treaty,
convention or other source. Unless otherwise specifically agreed, Executive
shall not be entitled to any compensation in addition to that provided for in
this Agreement for any exercise by Employer of its rights set forth in this
Section 2.5. In the event any Work Product qualifies for protection under the
United States Patent Act, 35 U.S.C. § 1 et. seq., as amended, and Executive
agrees to bear the cost of seeking a patent from the U.S. Patent Office,
Employer agrees, upon the issuance of such patent and upon receipt from
Executive of reimbursement of all costs and expenses related to obtaining such
patent, to assign the patent to Executive. Executive hereby grants to Employer a
royalty-free, perpetual, irrevocable license to any such patent obtained by
Executive in accordance with the preceding sentence.

- 12 -

--------------------------------------------------------------------------------

           2.6       INTERPRETATION; REMEDIES. Consistent with Section 3.8 of
this Agreement, the covenants contained in this Section 2 (the “Covenants”)
shall be construed and interpreted in any judicial proceeding to permit their
enforcement to the maximum extent permitted by law and each of the Covenants is
severable and independently enforceable without reference to the enforceability
of any other Covenants. Further, if any provision of the Covenants or of this
Section 2 is held by a court of competent jurisdiction to be overbroad as
written, Executive specifically agrees that the court should modify such
provision in order to make it enforceable, and that a court should view each
such provision as severable and enforce those severable provisions deemed
reasonable by such court. Executive agrees that the restraints imposed by this
Section 2 are fair and necessary to prevent Executive from unfairly taking
advantage of contacts established, nurtured, serviced, enhanced or promoted and
knowledge gained during Executive’s employment with Employer and their
Affiliates, and are necessary for the reasonable and proper protection of
Employer and their Affiliates and that each and every one of the restraints is
reasonable with respect to the activities prohibited, the duration thereof, the
Restricted Area, the scope thereof, and the effect thereof on Executive and the
general public. Executive acknowledges that the Covenants will not cause an
undue burden on Executive. Executive further acknowledges that violation of any
one or more of the Covenants would immeasurably and irreparably damage Employer
and their Affiliates, and, accordingly, Executive agrees that for any violation
or threatened violation of any of such Covenants, Employer shall, in addition to
any other rights and remedies available to it, at law or otherwise (including,
without limitation, the recovery of damages from Executive), be entitled to
specific performance and an injunction to be issued by any court of competent
jurisdiction enjoining and restraining Executive from committing any violation
or threatened violation of the Covenants. Executive hereby consents to the
issuance of such injunction and agrees to submit to the equitable jurisdiction
of any court of competent jurisdiction, without reference to whether Executive
resides or does business in that jurisdiction at the time such injunction is
sought or entered.

           2.7       NOTICE OF COVENANTS. Executive agrees that prior to
accepting employment with any other Person during the Term or during the
two-year period following the termination of his employment with Employer,
Executive shall provide Employer with written notice of his intent to accept
such employment, which notice shall include the name of the prospective
employer, the business engaged in or to be engaged in by the prospective
employer, and the position Executive intends to accept with the prospective
employer. In addition, Executive shall provide such prospective employer with
written notice of the existence of this Agreement and the Covenants.

- 13 -

--------------------------------------------------------------------------------

3.        MISCELLANEOUS.

           3.1       NOTICES. All notices, requests, and other communications to
any party under this Agreement must be in writing (including telefacsimile
transmission or similar writing) and shall be given to such party at his or its
address or telefacsimile number set forth below or at such other address or
telefacsimile number as such party may hereafter specify for the purpose of
giving notice to the other party:

          If to the Executive, to:

W. Kendall Chalk
Facsimile: (336) 733-2279


          If to the Employer, to:

BB&T Corporation
Branch Banking and Trust Company
200 West Second Street
Winston-Salem, NC 27101
Facsimile: (336) 733-2189
Attention: General Counsel


Each such notice, request, demand or other communication shall be effective (i)
if given by mail, 72 hours after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this Section 3.1.
Delivery of any notice, request, demand or other communication by telefacsimile
shall be effective when received if received during normal business hours on a
business day. If received after normal business hours, the notice, request,
demand or other communication will be effective at 10:00 a.m. on the next
business day.

           3.2       ENTIRE AGREEMENT. This Agreement expresses the whole and
entire agreement between the parties with reference to the employment and
service of Executive and supersedes and replaces any prior employment agreements
(including, without limitation, the Predecessor Agreement), understandings or
arrangements (whether written or oral) among Employer and Executive. Without
limiting the foregoing, Executive agrees that this Agreement satisfies any
rights he may have had under any prior agreement or understanding (including,
without limitation, the Predecessor Agreement) with Employer with respect to his
employment by Employer.

           3.3       WAIVER; MODIFICATION. No waiver or modification of this
Agreement or of any covenant, condition, or limitation herein contained shall be
valid unless in writing and duly executed by the party to be charged therewith.
No evidence of any waiver or modification shall be offered or received in
evidence at any proceeding, arbitration, or litigation between the parties
hereto arising out of or affecting this Agreement, or the rights or obligations
of the parties hereunder, unless such waiver or modification is in writing, duly
executed as aforesaid. The parties further agree that the provisions of this
Section 3.3 may not be waived except as herein set forth.

- 14 -

--------------------------------------------------------------------------------

           3.4       AMENDMENT. This Agreement may be amended, supplemented, or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

           3.5       NO THIRD PARTY BENEFICIARY. The terms and provisions of
this Agreement are intended solely for the benefit of each party hereto and
Employer’s successors or assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other Person.

           3.6       NO ASSIGNMENT; BINDING EFFECT; NO ATTACHMENT. This
Agreement and the obligations undertaken herein shall be binding upon and shall
inure to the benefit of any successors or assigns of Employer, and shall be
binding upon and inure to the benefit of Executive’s heirs, executors,
administrators, and legal representatives. Executive shall not be entitled to
assign or delegate any of Executive’s obligations or rights under this
Agreement; provided, however, that nothing in this Section 3.6 shall preclude
Executive from designating a beneficiary to receive any benefit payable under
this Agreement upon his death. Except as otherwise provided in this Agreement or
required by applicable law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge or hypothecation or to execution, attachment, levy,
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect.

           3.7       HEADINGS. The headings of paragraphs and sections herein
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

           3.8       SEVERABILITY. Employer and Executive intend all provisions
of this Agreement to be enforced to the fullest extent permitted by law.
Accordingly, if a court of competent jurisdiction determines that the scope
and/or operation of any provision of this Agreement is too broad to be enforced
as written, Employer and Executive intend that the court should reform such
provision to such narrower scope and/or operation as it determines to be
enforceable. If, however, any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future law, and not subject to
reformation, then (i) such provision shall be fully severable, (ii) this
Agreement shall be construed and enforced as if such provision was never a part
of this Agreement, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by illegal, invalid,
or unenforceable provisions or by their severance.

- 15 -

--------------------------------------------------------------------------------

           3.9       GOVERNING LAW. The parties intend that this Agreement and
the performance hereunder and all suits and special proceedings hereunder shall
be governed by and construed in accordance with and under and pursuant to the
laws of the State of North Carolina without regard to conflicts of law
principles thereof and that in any action, special proceeding or other
proceeding that may be brought arising out of, in connection with, or by reason
of this Agreement, the laws of the State of North Carolina shall be applicable
and shall govern to the exclusion of the law of any other forum. Any action,
special proceeding or other proceeding with respect to this Agreement shall be
brought exclusively in the federal or state courts of the State of North
Carolina, and by execution and delivery of this Agreement, Executive and
Employer irrevocably consent to the exclusive jurisdiction of those courts and
Executive hereby submits to personal jurisdiction in the State of North
Carolina. Executive and Employer irrevocably waive any objection, including any
objection based on lack of jurisdiction, improper venue or forum non conveniens,
which either may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect to this Agreement or any transaction
related hereto. Executive and Employer acknowledge and agree that any service of
legal process by mail in the manner provided for notices under this Agreement
constitutes proper legal service of process under applicable law in any action
or proceeding under or in respect to this Agreement.

           3.10       COUNTERPARTS. This Agreement may be executed in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

           3.11       WITHHOLDING. Employer shall deduct and withhold all
federal, state, local and employment taxes and any other similar sums required
by applicable law, or in accordance with the applicable provisions of Employer’s
employee benefit plans, to be withheld from any payments made pursuant to the
terms of this Agreement.

           3.12       DEFINITIONS. Wherever used in this Agreement, including,
but not limited to, the Recitals, the following terms shall have the meanings
set forth below (unless otherwise indicated by the context) and such meanings
shall be applicable to both the singular and plural form (except where otherwise
expressly indicated):

                      a.       “Affiliate” means a Person or person that
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person or person.

                      b.       “Business” means the banking business, which
business includes, but is not limited to, the consumer, savings, and commercial
banking business; the trust business; the savings and loan business; and the
mortgage banking business.

                      c.       “Change of Control” the earliest of the following
dates:

(i)  

the date any person or group of persons (as defined in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934) together with its Affiliates, excluding
employee benefit plans of Employer, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Securities
Exchange Act of 1934) of securities of BB&T representing twenty percent (20%) or
more of the combined voting power of BB&T’s then outstanding voting securities
(excluding the acquisition of securities of BB&T by an entity at least eighty
percent (80%) of the outstanding voting securities of which are, directly or
indirectly, beneficially owned by BB&T); or


- 16 -

--------------------------------------------------------------------------------

(ii)  

the date when, as a result of a tender offer or exchange offer for the purchase
of securities of BB&T (other than such an offer by BB&T for its own securities),
or as a result of a proxy contest, merger, share exchange, consolidation or sale
of assets, or as a result of any combination of the foregoing, individuals who
at the beginning of any two-year period during the Term constitute BB&T’s Board
of Directors, plus new directors whose election or nomination for election by
BB&T’s shareholders is approved by a vote of at least two-thirds of the
directors still in office who were directors at the beginning of such two-year
period (“Continuing Directors”), cease for any reason during such two-year
period to constitute at least two-thirds (2/3) of the members of such Board of
Directors; or


(iii)  

the date the shareholders of BB&T approve a merger, share exchange or
consolidation of BB&T with any other corporation or entity regardless of which
entity is the survivor, other than a merger, share exchange or consolidation
which would result in the voting securities of BB&T outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or being
converted into voting securities of the surviving or acquiring entity) at least
sixty percent (60%) of the combined voting power of the voting securities of
BB&T or such surviving or acquiring entity outstanding immediately after such
merger or consolidation; or


(iv)  

the date the shareholders of BB&T approve a plan of complete liquidation or
winding-up of BB&T or an agreement for the sale or disposition by BB&T of all or
substantially all of BB&T’s assets; or


(v)  

the date of any event (other than a “merger of equals” as hereinafter described
in this Section 3.12.b) which BB&T’s Board of Directors determines should
constitute a Change of Control.


                        Notwithstanding the foregoing, the term “Change of
Control” shall not include any event which the Board of Directors of BB&T (or,
if the event described in clause (ii) above has occurred, a majority of the
Continuing Directors), prior to the occurrence of such event, specifically
determines, for the purpose of this Agreement or employment agreements with
other executives that contain substantially similar provisions, is a “merger of
equals” (regardless of the form of the transaction), unless a majority of the
Continuing Directors revokes such specific determination within one year after
occurrence of the event that otherwise would constitute a Change in Control (a
“MOE Revocation”). The parties to this Agreement agree that any determination
concerning whether a transaction is a “merger of equals” shall be solely within
the discretion of the Board of Directors of BB&T or a majority of the Continuing
Directors, as the case may be.

- 17 -

--------------------------------------------------------------------------------

                      d.       “Code” means the Internal Revenue Code of 1986,
as amended, and rules and regulations issued thereunder.

                      e.       “Commencement Month” means the first day of the
calendar month next following the month in which Executive’s Termination Date
occurs.

                      f.       “Compensation Continuance Period” means the
period of time over which Executive is receiving Termination Compensation.

                      g.       “Computation Period” means the twelve (12)
consecutive month period beginning with the Commencement Month and, thereafter,
beginning with each annual anniversary of the Commencement Month.

                      h.       “Confidential Information” means all non-public
information that has been created, discovered, obtained, developed or otherwise
become known to Employer or their Affiliates other than through public sources,
including, but not limited to, all competitively-sensitive information, all
inventions, processes, data, computer programs, software, databases, know-how,
digital intellectual property, marketing plans, business and sales plans and
strategies, training programs and procedures, acquisition prospects, customer
lists, diagrams and charts and similar items, depositor lists, clients lists,
credit information, budgets, projections, new products, information covered by
the Trade Secrets Protection Act, N.C. Gen. Stat., Chapter 66, §§152 to 162, and
other information owned by the Employer or their Affiliates which is not public
information.

                      i.       “Excise Tax” means the excise tax on excess
parachute payments under Section 4999 of the Code (or any successor or similar
provision thereof), including any interest or penalties with respect to such
excise tax.

                      j.       “Pension Plan” means the BB&T Corporation Pension
Plan, a tax qualified defined benefit pension plan, as the same may either be
amended from time to time or terminated

                      k.       “Person” means any individual, person,
partnership, limited liability company, joint venture, corporation, company,
firm, group or other entity.

                      l.       “Restricted Area” means the continental United
States.

                      m.       “Retirement” and “retires” means voluntary
termination by Executive of Executive’s employment with Employer upon
satisfaction of the requirements for early retirement or normal retirement under
the Pension Plan.

- 18 -

--------------------------------------------------------------------------------

                      n.       “Termination Compensation” means a monthly amount
equal to one-twelfth (1/12th) of the highest amount of the annual cash
compensation (including cash bonuses and other cash-based compensation,
including for these purposes amounts earned or payable whether or not deferred)
received by Executive during any one of the three (3) calendar years immediately
preceding the calendar year in which Executive’s Termination Date occurs;
provided, that if the cash compensation received by Executive during the
Termination Year exceeds the highest amount of the annual cash compensation
received by Executive during any one of the immediately preceding three (3)
consecutive calendar years, the cash compensation received by Executive during
the Termination Year shall be deemed to be Executive’s highest amount of annual
cash compensation. In no event shall Executive’s Termination Compensation
include equity-based compensation (e.g., income realized as a result of
Executive’s exercise of non-qualified stock options or other stock based
benefits).

                      o.       “Termination Date” means the date Executive’s
employment with Employer is terminated.

                      p.       “Termination Year” means the calendar year in
which falls Executive’s Termination Date

           3.13       CODE SECTION 409A. To the extent applicable, the parties
hereto intend that this Agreement comply with Section 409A of the Code and all
regulations, guidance, or other interpretative authority thereunder (“Section
409A”). The parties hereby agree that this Agreement shall be construed in a
manner to comply with Section 409A and that should any provision be found not in
compliance with Section 409A, the parties are hereby contractually obligated to
execute any and all amendments to this Agreement deemed necessary and required
by legal counsel for Employer to achieve compliance with Section 409A. By
execution and delivery of this Agreement, Executive irrevocably waives any
objections he may have to the amendments required by Section 409A. The parties
also agree that in no event shall any payment required to be made pursuant to
this Agreement that is considered deferred compensation within the meaning of
Section 409A be made to Executive unless he has incurred a separation from
service (as defined in Section 409A). In the event Executive is a key employee
(as defined in Section 416(i) of the Code without regard to paragraph (5)
thereof) so that payments cannot commence under Section 409A until the lapse of
six (6) months after a separation from service, then any such payments of
deferred compensation that are required to be paid in a single lump sum may not
be made until the date which is six (6) months after Executive’s separation from
service. Furthermore, the first six (6) months of any such payments of deferred
compensation that are required to be paid in installments shall be paid at the
beginning of the seventh month following Executive’s separation from service.
All remaining installment payments shall be made as would ordinarily have been
made under the provisions of this Agreement.

           3.14       ATTORNEYS’ FEES. In the event any dispute shall arise
between Executive and Employer as to the terms or interpretations of this
Agreement, whether instituted by formal legal proceedings or otherwise,
including any action taken by Executive to enforce the terms of this Agreement
or in defending against any action taken by Employer, Employer shall reimburse
Executive for all reasonable costs and expenses, including reasonable attorneys’
fees, arising from such dispute, proceeding or action, if Executive shall
prevail in any action initiated by Executive or shall have acted reasonably and
in good faith in defending against any action initiated by Employer. Such
reimbursement shall be paid within ten (10) days of Executive’s furnishing to
Employer written evidence, which may be in the form, among other things, of a
cancelled check or receipt, of any costs or expenses incurred by Executive. Any
such request for reimbursement by Executive shall be made no more frequently
than at sixty (60) day intervals.

- 19 -

--------------------------------------------------------------------------------

           3.15       JOINT AND SEVERAL OBLIGATIONS. To the extent permitted by
applicable law, all obligations of the Employer under this Agreement shall be
joint and several.

           3.16       EXCISE TAX. Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of
exercisability of any stock option) to Executive or for his benefit (whether
paid or payable or distributed or distributable) pursuant to the terms of this
Agreement or otherwise would be subject, in whole or in part, to the Excise Tax,
then the amounts payable to Executive shall be either (A) the full payment
subject to the Excise Tax or (B) such lesser amount subject to the Excise Tax,
or (C) such lesser amount that would result in no portion of the payment being
subject to the Excise Tax, whichever of the foregoing amounts (taking into
account the applicable Federal, state and local employment taxes, income taxes,
and the Excise Tax) results in the receipt by Executive, on an after-tax basis,
of the greatest amount of the payment notwithstanding that all or some portion
of the payment may be taxable under Section 4999 of the Code. All determinations
required to be made under this Section 3.16 shall be made by any nationally
recognized accounting firm which is BB&T’s outside auditor immediately prior to
the event triggering the payment(s) that is (are) subject to the Excise Tax (the
“Accounting Firm”). BB&T shall cause the Accounting Firm to provide detailed
supporting calculations of its determinations to BB&T and Executive. All fees
and expenses of the Accounting Firm shall be borne solely by BB&T. All Excise
Tax liability shall be borne solely by Executive without reimbursement from
Employer.

           3.17       RECITALS. The Recitals to this Agreement are a part of
this Agreement.

[The balance of this page is intentionally left blank.]








- 20 -

--------------------------------------------------------------------------------

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the first date first written above, but on the actual dates
indicated below.

BB&T CORPORATION   BRANCH BANKING AND TRUST COMPANY                   By:
__________________________   By: __________________________           Name:
_______________________   Name: _______________________           Title:
_________________________   Title: ________________________           Date:
________________________   Date: ________________________                      
        W. KENDALL CHALK                       ______________________________  
                         Signature               Date: _________________________
 








- 21 -

--------------------------------------------------------------------------------